Citation Nr: 0926046	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease and degenerative disc 
disease of the cervical spine.

2.  Entitlement to an initial compensable evaluation for 
degenerative joint disease and intervertebral disc syndrome 
of the thoracolumbar spine for the period prior to December 
29, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease and intervertebral disc syndrome 
of the thoracolumbar spine for the period from December 29, 
2007.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had service in the Army Reserves from February 
1994 to September 2003, including a period of active duty for 
training (ACDUTRA) from May 7, 1995 to May 20, 1995.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for a cervical spine disability and 
assigned a 10 percent evaluation, effective September 11, 
2003.  The RO also granted service connection for a low back 
disability and assigned a noncompensable evaluation, 
effective September 11, 2003.  Subsequently, the RO, in a 
February 2008 rating decision, increased the evaluation for 
the service-connected low back disability from noncompensable 
to 10 percent disabling, effective December 29, 2007.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  

The claim was previously before the Board in April 2007, at 
which time it was remanded for additional development.  More 
recently, in July 2008, the Board remanded the Veteran's 
claims for additional development and due process 
considerations.

Subsequently, in a December 2008 rating decision, the 
Veteran's disabilities were recharacterized as listed above 
and service connection was granted for loss of sensation of 
the left and right feet, due to lumbar radiculopathy.  A 10 
percent disability rating was assigned for each foot, 
effective December 29, 2007.  The case was returned to the 
Board for appellate consideration.   


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected degenerative joint disease and degenerative 
disc disease of the cervical spine C5-6 and C6-7 is 
manifested by complaints of pain with some limitation of 
motion, with no demonstration by competent clinical evidence 
of neurological impairment.

2.  Throughout the rating period on appeal, the Veteran's 
degenerative joint disease and intervertebral disc syndrome 
of the thoracolumbar spine has been manifested by complaints 
of pain, with mild limitation of motion, but without 
demonstration by competent clinical evidence of neurological 
impairment prior to December 29, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for degenerative joint disease and 
degenerative disc disease of the cervical spine at C5-6 and 
C6-7 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Codes 8520, 8620 (2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5287, 5290, 5293 (as in effect during 
the rating period from September 11, 2003 through September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(as in effect from September 26, 2003).

2.  The criteria for an evaluation of 10 percent, but no 
higher, for degenerative joint disease and intervertebral 
disc syndrome of the thoracolumbar spine, for the period from 
September 11, 2003 through December 28, 2007, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect during the rating period 
from September 11, 2003 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease and intervertebral 
disc syndrome of the thoracolumbar spine, for the period from 
December 29, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the November 2004 rating decision on appeal granted the 
Veteran's claims of entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the cervical spine and degenerative joint disease and 
intervertebral disc syndrome of the thoracolumbar spine, such 
claims are now substantiated.   As such, her filing of a 
notice of disagreement as to the initial ratings assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignments triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
A statement of the case issued in June 2005, and supplemental 
statements of the case issued in February 2008 and December 
2008, set forth relevant Diagnostic Code criteria, as in 
effect from September 26, 2003, for rating the disabilities 
at issue.  While relevant Diagnostic Code criteria applicable 
for the 15-day portion of the rating period on appeal prior 
to September 26, 2003 were not provided, the Board finds that 
the Veteran has not been prejudiced thereby.  Based on the 
clinical findings of record, as discussed below, a higher 
evaluation may not be provided under any applicable rating 
criteria as in effect during the 15-day rating period prior 
to September 26, 2003.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In addition, VA 
issued VCAA notice letters dated in September 2003, July 
2005, April 2007, August 2008, from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
her claims for increased disability ratings.  These letters 
also informed her of her and VA's respective duties for 
obtaining evidence.  The requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 120 (2008) are not applicable in this 
initial rating appeal.

In addition, the April 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of her claims, including a transcript 
of her testimony at a hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

As indicated, VA medical examinations were obtained with 
respect to the issues on appeal.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations provided to 
the Veteran were adequate, as the Veteran's claims file was 
reviewed and the reported medical history considered by this 
examiner was consistent with that contained in the claims 
folder.  Hence, consideration of the Veteran's current 
disability status was made in view of the Veteran's medical 
history, as required by 38 C.F.R. §§ 4.1 and 4.2 (2008).  As 
appropriate, clinical findings pertinent to the schedular 
criteria for rating the disabilities at issue were obtained 
at the appropriate examinations.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The Board observes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  Service connection has been 
established for degenerative joint disease and intervertebral 
disc syndrome of the thoracolumbar spine, and degenerative 
joint disease and degenerative disc disease of the cervical 
spine at C5-6 and C6-7, effective from September 11, 2003.   
The amendment that affected general diseases of the spine 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will analyze the Veteran's 
increased rating claims for her service-connected cervical 
and thoracolumbar spine disabilities with respect to the 
pertinent laws as in effect prior to, and from, September 26, 
2003.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  As such, while only the old criteria 
are for consideration in evaluating the disabilities at issue 
for the rating period on appeal prior to September 26, 2003, 
both the old and new rating criteria are for consideration in 
evaluating the disabilities at issue for the rating period on 
appeal from September 26, 2003, with application of the 
criteria which affords the highest rating.  

A.  Thoracolumbar Spine 

As noted above, service connection has been established for 
degenerative joint disease and intervertebral disc syndrome 
of the thoracolumbar spine, effective from September 11, 
2003.  The service-connected thoracolumbar spine disability 
is currently rated noncompensable from September 11, 2003 
through December 26, 2007, and rated 10 percent disabling 
from December 27, 2007.  

Applicable rating criteria as in effect prior to September 
26, 2003

As in effect prior to September 26, 2003, Diagnostic Code 
5291, for limitation of motion of the dorsal spine, provides 
a noncompensable rating for slight limitation of motion of 
the dorsal spine.  Moderate or severe limitation of motion of 
the dorsal spine warrants a 10 percent rating.

As in effect prior to September 26, 2003, Diagnostic Code is 
5292, for limitation of motion of the lumbar spine, provides 
a 10 percent disability evaluation were there is slight 
limitation of motion.  A 20 percent evaluation is for 
application where the evidence demonstrates moderate 
limitation of motion of the lumbar spine.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

As in effect during the rating period on appeal prior to 
September 26, 2003 (i.e. from September 11, 2003 through 
September 25, 2003), Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to Diagnostic Code 5293 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  

As in effect prior to September 26, 2003, Diagnostic Code 
5295, for lumbosacral strain, provides a noncompensable 
rating for lumbosacral strain with slight subjective symptoms 
only.  Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  A 20 percent rating is 
assigned where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Applicable rating criteria as in effect from September 26, 
2003

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 through 5243).  Under these relevant 
provisions, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain, Diagnostic Code 5242 for degenerative 
arthritis of the spine, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated based on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
discussed previously.  

Clinical evidence

On VA examination in April 2004, the Veteran complained of 
intermittent low back pain with radiation down to the left 
buttock to the posterior thigh and to the knee, weakness, 
lack of endurance, localized warmth and fatigability.  She 
reported flare-ups which occur monthly and that can last up 
to 2 weeks, relieved by self-prescribed bed rest.  Physical 
examination revealed range of motion of the lumbosacral spine 
of flexion from zero to 110 degrees, extension from zero to 
35degrees, lateral bending of zero to 35 degrees, and 
bilateral rotation of zero to 35 degrees.  There was no 
objective finding of pain, weakness, excess fatigability, 
incoordination, lack of endurance or loss of range of motion 
after repetition.  The examiner indicated that there was no 
additional functional impairment due to pain.  There was no 
indication of objective evidence of spasm or muscle weakness.  
No neurologic abnormality was noted.

A VA outpatient treatment report dated in September 2007 
noted that the Veteran reported she had been recently seen by 
a private provider for low back pain and disc problems.  The 
Veteran indicated that she had received physical therapy and 
that such was now basically resolved.  (The Veteran has not 
authorized VA to obtain, nor provided information 
sufficiently specific to enable VA to obtain, treatment 
reports from such private provider.)

On VA examination on December 29, 2007, the Veteran 
complained of severe, constant low back pain which radiated 
to both legs.  She reported severe, weekly flare-ups of one 
to two days duration.  She indicated that, in the past 12 
months, she had had two incapacitating episodes involving the 
thoracolumbar spine region, of one to two days duration.  
Physical examination of the thoracolumbar spine revealed no 
spasm, muscle atrophy or weakness.  There was guarding and 
pain with range of motion.  She had a normal posture and gait 
with no list, lumbar flattening or lumbar lordosis.  
Thoracolumbar range of motion with a goniometer was flexion 
of 0-70 degrees, with pain at 50 degrees, extension of 0-20 
degrees, with pain at 10 degrees, bilateral lateral rotation 
of 0-20 degrees, with pain at 15 degrees, and bilateral 
lateral flexion of 0-20 degrees, with pain at 20 degrees.  
There no additional limitation of motion with repetitive 
range of motion due to pain, fatigue, lack of endurance, 
incoordination or weakness.  The examiner characterized the 
effects of the low back disability on the Veteran's usual 
daily activities (i.e. chores, shopping, recreation, 
traveling, bathing and dressing), as mild to moderate, except 
that the effect on exercise and sports was severe.

Consideration under rating criteria as in effect prior to 
September 26, 2003

Although the April 2004 and December 2007 VA examiners 
reported that the pain as reported by the veteran did not 
result in additional functional impairment, the Board finds 
that, in light of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), a 10 percent 
disability evaluation more effectively contemplates the 
Veteran's overall disability picture based on limitation of 
motion of the lumbar spine, under Diagnostic Code 5292, as in 
effect prior to September 26, 2003.  However, the medical 
evidence of record simply does not reflect severe limitation 
of motion.  The Veteran retains in excess of 50 percent of 
normal range of motion of the thoracolumbar spine.  Thus, 
while a 10 percent disability evaluation is appropriate, a 
higher, 20 percent disability evaluation under Diagnostic 
Code 5292, as in effect prior to September 26, 2003, is not 
warranted.  Additionally, a 10 percent evaluation is the 
maximum schedular evaluation assignable under Diagnostic Code 
5291, for limitation of the dorsal spine, as in effect prior 
to September 26, 2003.  

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 20 percent 
evaluation under criteria of Diagnostic Code 5295, for 
lumbosacral strain, as in effect prior to September 26, 2003.  
The report of VA examination in April 2004 provides no 
demonstration of muscle spasm on forward bending or loss of 
lateral spine motion.  There was also no identification of 
listing of the spine on VA examination in April 2004 and 
December 2007.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code 5293, for 
intervertebral disc syndrome, as in effect through September 
25, 2003.  Although the Veteran reported a history of two 
incapacitating episodes in the past 12 months, due to the 
service-connected low back disability, on VA examination in 
April 2004, there has been no demonstration of incapacitating 
episodes, as defined in the Diagnostic Code.  In this regard, 
the record does not reflect that a physician has prescribed 
bed rest, despite the Veteran's report of self-prescribed bed 
rest.  

Under the provisions of Diagnostic Code 5293, as in effect 
prior to September 26, 2003, the Board must also consider 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the Veteran's service-connected 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all of her other disabilities, result in a 
higher combined disability rating.  The Board will first 
analyze the chronic orthopedic manifestations of the 
Veteran's intervertebral disc syndrome of the thoracolumbar 
spine.  As discussed above, a relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  The 
Board again notes that on VA examination in April 2004, the 
Veteran had flexion from 0 to 110 degrees, extension from 0 
to 35 degrees, lateral flexion from 0 to 35 degrees 
bilaterally, and rotation from 0 to 35 degrees bilaterally, 
without diminution of motion due to pain.  The VA examination 
report indicates that the Veteran denied experiencing 
radicular symptoms, and upon evaluation, muscle strength was 
full and the neurological examination was normal.  On VA 
examination in December 2007, she had range of motion of the 
lumbosacral spine of forward flexion to 70 degrees, 20 
degrees of extension, and 20 degrees of lateral bending and 
rotation, bilaterally.  There was no additional limitation of 
motion with repetitive range of motion due to pain, fatigue, 
lack of endurance, incoordination or weakness.

Based on the above, there has been demonstration by competent 
clinical evidence that the Veteran's overall disability 
picture rises to the level of slight loss of motion such as 
to justify a 10 percent evaluation, and no higher, throughout 
the rating period on appeal, (prior to, and from, December 
29, 2007), under Diagnostic Code 5292, as in effect prior to 
September 26, 2003.  However, there is no clinical evidence 
of record demonstrating that the Veteran's limitation of 
motion of the lumbar spine can be characterized as moderate 
or severe.  For the foregoing reasons, then, the objective 
evidence warrants a finding of slight limitation of motion, 
for a finding of 10 percent under Diagnostic Code 5292, but 
no more.  The consideration of pain is appropriate and 
conforms to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Moreover, 
in view of the absence of pertinent clinical findings, as 
noted above, on her VA examinations in April 2004 and 
December 2007, the criteria for a 20 percent rating under 
Diagnostic Code 5295, for lumbosacral strain, as in effect 
prior to September 26, 2003, have not been met at any time 
during the rating period on appeal.  Thus, a 10 percent 
rating for orthopedic manifestations of the Veteran's back 
disability is for application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of her service-
connected degenerative joint disease and intervertebral disc 
syndrome of the thoracolumbar spine.  In the present case, 
there was no demonstration of neurologic manifestations 
related to the lower extremities on VA examination in April 
2004.  Thus, the Veteran is not entitled to a separate 10 
percent rating under Diagnostic Codes 8520, 8521, 8524, 8525 
or 8526 for neurologic manifestations of the disability at 
issue, prior to December 29, 2007, pursuant Diagnostic Code 
5293 as in effect prior to September 26, 2003.  

In sum, as instructed by Diagnostic Code 5293, in effect 
through September 25, 2003, the Board has considered the 
chronic orthopedic and neurologic manifestations of the 
Veteran's intervertebral disc syndrome of the thoracolumbar 
spine.  As discussed above, there is a basis for a disability 
evaluation of 10 percent, but no higher, and there is no 
basis for a separate evaluation for neurological deficits, 
prior to December 29, 2007.

The Board has considered other alternative diagnostic codes 
as in effect prior to September 26, 2003, but as the medical 
evidence does not establish ankylosis, Diagnostic Codes 5286 
and 5289 are not for application.  As there is no evidence of 
vertebral fracture, Diagnostic Code 5285 is not for 
application.  

In conclusion, then, based on all of the foregoing, the 
evidence supports a rating of 10 percent for the Veteran's 
degenerative joint disease and intervertebral disc syndrome 
of the thoracolumbar spine, pursuant to rating criteria 
(Diagnostic Code 5292) as in effect prior to September 26, 
2003.  

Consideration under rating criteria as in effect from 
September 26, 2003 

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  As note above, a finding 
of forward flexion of the thoracolumbar spine 60 degrees or 
less, or combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, is required in order for the Veteran to 
qualify for the next-higher 20 percent evaluation, under the 
rating criteria in effect from September 26, 2003.  Again, it 
is noted that on VA examination in April 2004, range of 
motion of the lumbosacral spine was flexion from 0 to 110 
degrees and extension from 0 to 35 degrees, with rotation and 
lateral bending from 0 to 35 degrees.  And, in December 2007, 
range of motion of the lumbosacral spine was forward flexion 
to 70 degrees, 20 degrees of extension, and 20 degrees of 
lateral bending and rotation, bilaterally.  Thus, applying 
the facts to the criteria set forth above, the Veteran 
remains entitled to no more than a 10 percent evaluation for 
her service-connected degenerative joint disease and 
intervertebral disc syndrome of the thoracolumbar spine under 
the General Rating Formula for Diseases and Injuries of the 
Spine, effective from September 26, 2003.

As noted above, the law most favorable to the Veteran is for 
application when there has been a change in the law during 
the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  The Veteran's recent April 2004 and 
December 2007 VA examination reports state that the Veteran 
had at least 70 degrees of forward flexion, 20 degrees of 
extension, and 20 degrees of side bending, bilaterally. 
Similarly, straight leg raising was negative.  There was no 
finding of favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  The Board does not find that this 
contemplates the criteria to warrant a higher (20 percent) 
rating under Diagnostic Codes 5237 - 5243, as in effect from 
September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA examination reports indicated she 
had pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has normal deep tendon reflexes bilaterally, with 
normal gait and normal heel-toe walk.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence does not reveal a 
disability picture most nearly approximating a 20 percent 
evaluation, even with consideration of whether there was 
additional functional impairment due to DeLuca factors, under 
the rating criteria in effect from September 26, 2003.

The Board notes that the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the Spine 
are unchanged.  There is no evidence of record for the period 
prior to December 29, 2007 (the period from which the Veteran 
was granted service connection for her loss of sensation due 
to radiculopathy) which demonstrates that the Veteran 
experiences any neurologic symptomatology.  As discussed 
previously, the medical evidence demonstrates that the 
Veteran's neurologic evaluations prior to December 29, 2007 
are repeatedly negative, and do not allow for a finding of 
neurologic manifestations of the Veteran's service-connected 
degenerative joint disease and intervertebral disc syndrome 
of the thoracolumbar spine.  Thus, she is not entitled to a 
separate, compensable rating prior to December 29, 2007 for 
neurologic manifestations of the disability at issue.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the 10 percent evaluation 
assigned throughout the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Separate service connection has been awarded for 
neurologic disabilities of the right and left foot, due to 
lumbar radiculopathy, each evaluated as 10 percent disabling 
from December 29, 2007.  The initial ratings assigned for the 
separate neurologic manifestations have not been developed 
for appellate consideration, and are not for consideration by 
the Board on this appeal.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Cervical Spine

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  Diagnostic Code 5287, pertaining 
to ankylosis, provides a 30 percent disability evaluation for 
favorable ankylosis of the cervical spine.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as the 
complete immobility of a joint in a fixed position).  The 
evidence establishes that the Veteran has been diagnosed with 
degenerative joint disease and degenerative disc disease.  
However, the Veteran retained range of motion and there is no 
evidence that she has a fixed deformity of the cervical 
spine.  As such, the Board does not believe that an 
evaluation in excess of 10 percent under Diagnostic Code 5287 
is warranted.  

Diagnostic Code 5290, concerning limitation of cervical spine 
motion, provides for a rating of 10 percent for slight 
limitation of motion of the cervical spine.  A 20 percent 
evaluation is assigned where there is moderate limitation of 
motion; a 30 percent disability rating requires severe 
limitation of motion of the cervical spine.  The Veteran's 
limitation of the cervical spine cannot be characterized as 
moderate; according to the full range of motion at her April 
2004 VA examination and no more than mild limitation of 
rotation at her more recent December 2007 VA examination.  
Thus, an increased rating is also not possible under that 
Code section.  

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the Veteran has no demonstrable deformity of a vertebral body 
and the vertebral bodies had normal alignment.  

As in effect prior to September 26, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 2 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the version of 
Diagnostic Code 5293 in effect prior to September 26, 2003 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under Diagnostic Code 5293, as in effect prior to September 
26, 2003, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected neck disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's degenerative joint disease 
and degenerative disc disease of the cervical spine.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5290, concerning limitation 
of motion of the cervical spine.  

Regarding range of cervical spine motion, upon VA examination 
in November 2004, the Veteran had forward flexion to 40 
degrees, extension to 35 degrees; at her April 2004 VA 
examination, she had forward flexion to 45 degrees, extension 
to 45 degrees, lateral rotation to 80 degrees, and lateral 
bending to 45 degrees.  On VA examination in December 2007, 
she had forward flexion to 45 degrees, extension to 30 
degrees, left and right lateral rotation to 60 degrees, each, 
with pain at 50 degrees, and left and right lateral flexion 
to 30 degrees, with pain at 30 degrees.  There was no 
limitation of motion with repetitive range of motion due to 
pain, fatigue, lack of endurance, incoordination or weakness.  
These range of motion findings detailed do not signify 
disability.  However, in evaluating the degree of disability 
under Diagnostic Code 5290, the Board must also consider 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Nonetheless, there was no evidence of tenderness, 
incoordination, weakness, or fatigability.  As such, the 
Veteran's current 10 percent disability evaluation under 
Diagnostic Code 5290 effectively contemplates the Veteran's 
overall disability picture, even considering DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain, the orthopedic 
manifestations of the Veteran's cervical spine disability 
warrant a 10 percent evaluation under Diagnostic Code 5290.  
Indeed, as the medical evidence does not demonstrate 
functional impairment comparable to ankylosis, even with 
consideration of additional functional impairment due to 
pain, Diagnostic Code 5287 is not for application.  Moreover, 
as noted above, under Diagnostic Code 5285, no demonstrable 
deformity of a vertebral body has been demonstrated.  Hence, 
the orthopedic manifestations of the disability at issue 
warrant a 10 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of her service-
connected degenerative changes of cervical spine.  In the 
present case, there has been no demonstration of neurologic 
manifestations related to the upper extremities on VA 
examinations in April 2004, November 2004, or December 2007.  
The April 2004 VA examiner found that the Veteran had no 
complaints of numbness, and on VA examination in December 
2007, the Veteran was noted to have normal sensory 
examination of the upper extremities.  Thus, the Veteran is 
not entitled to a separate 10 percent rating under Diagnostic 
Codes 8510, 8511, 8512, or 8513 for neurologic manifestations 
of the cervical spine disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the degenerative changes of the cervical 
spine.  As discussed above, there is no basis for a 
disability evaluation in excess of 10 percent, nor is there a 
basis for a separate evaluation for neurological deficits.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 10 percent rating is warranted for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 for vertebral fracture; 
Diagnostic Code 5237 for cervical strain; Diagnostic Code 
5242 for degenerative arthritis of the spine; and Diagnostic 
Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 10 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  The April 2004 VA examination report 
indicates that the Veteran had full range of motion, but that 
the Veteran had localized tenderness at C2-3, without 
deformity, which provides for a 10 percent rating, but no 
higher under the revised rating criteria.  Moreover, at the 
December 2007 VA examination, she had forward flexion to 45 
degrees, 30 degrees of extension, 30 degrees of lateral 
bending, bilaterally, and 60 degrees of lateral rotation, 
bilaterally.  Indeed, a finding of forward flexion of the 
cervical spine to between 15 and 30 degrees, or combined 
range of motion of the cervical spine to less than 170 
degrees, or severe muscle spasm guarding which results in 
abnormal spinal contour is required in order for the Veteran 
to qualify for the next-higher 20 percent evaluation.  Thus, 
applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 10 percent 
evaluation for his service-connected cervical spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, effective from September 26, 2003.

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to, or from, September 26, 2003.  The law 
most favorable to the Veteran is for application when there 
has been a change in the law during the pendency of the 
appeal.  (However, there can be no application of the revised 
law for the period prior to the effective date.)  The 
Veteran's April 2004 and December 2007 VA examination reports 
reflect that the Veteran had at least 35 degrees of forward 
flexion and 30 degrees of extension.  There was no finding of 
favorable or unfavorable ankylosis of the entire cervical 
spine, and the Board finds that slight limitation of motion 
of the cervical spine, even with consideration of pain, is 
not equivalent to ankylosis.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
Veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
The Veteran has full muscle strength and normal reflexes at 
her April 2004 and December 2007 VA examinations.

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence does not reveal a 
disability picture most nearly approximating a higher 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the Veteran remains entitled to no more than a 10 
percent evaluation for the orthopedic manifestations of her 
service-connected degenerative joint disease and degenerative 
disc disease of the cervical spine, for the period from 
September 26, 2003.  

The provisions of Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine are unchanged.  The Board 
notes that there is no evidence of record for the relevant 
time period which demonstrates that the Veteran experiences 
any neurologic symptomatology.  The objective medical 
evidence demonstrates that the Veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
finding of neurologic manifestations of the Veteran's 
degenerative joint disease and degenerative disc disease of 
the cervical spine.  Thus, she is not entitled to a separate, 
compensable rating under Diagnostic Code 8510-8513 for the 
neurologic manifestations of the disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The claim for a disability rating in excess of 10 percent for 
degenerative joint disease and degenerative disc disease of 
the cervical spine at C5-6 and C6-7 is denied.  

Entitlement to a rating of 10 percent for degenerative joint 
disease and intervertebral disc syndrome of the thoracolumbar 
spine, for the period from September 11, 2003 through 
December 28, 2007, is granted, subject to the applicable law 
and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease and intervertebral disc 
syndrome of the thoracolumbar spine, for the period from 
December 29, 2007, is denied.   



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


